                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      EUGENE DIVISION




 UNITED STATES OF AMERICA,                           Civil No.: 6:17-cv-01917-MK

                        Plaintiff,
                                                     GENERAL JUDGMENT OF
 v.                                                  FORECLOSURE

 RANDALL PAUL MANICKE; and RAY
 KLEIN INC., an Oregon corporation dba
 PROFESSIONAL CREDIT SERVICE,

                        Defendants.

       This civil action is before the Court for entry of a General Judgment of Foreclosure based

on an Order of Default against Randall Paul Manicke and Ray Klein Inc. dba Professional Credit

Service previously filed herein.

       IT IS ORDERED, ADJUDGED, AND DECREED:

       1.      That Plaintiff recover from Defendant Randall Paul Manicke $207,812.06

($159,605.39 principal and $31,485.22 interest accrued through June 21, 2018, and interest to

accrue at the daily rate of $25.9659 from June 21, 2018, until judgment and interest thereafter at

                                                   2.44 percent computed daily and
the annual rate (pursuant to 28 U.S.C. § 1961) of _____

compounded annually after judgment until paid, and $614.00 for Plaintiff’s costs and

disbursements incurred herein, plus costs of sale.

       2.      That the indebtedness referred to in paragraph 1 is secured by a real estate

mortgage recorded May 6, 2003, as Instrument No. 2003-6225, Official Records of Coos




Page 1 – GENERAL JUDGMENT OF FORECLOSURE
         USA v. Manicke, et al., 6:17-cv-01917-MK
County, Oregon; and that Plaintiff’s real estate mortgage is a valid existing lien on the real

property described as follows:

              The West ½ of the NE ¼ of Section 25, Township 29 South, Range 15 West
       of the Willamette Meridian, Coos County, Oregon. Except that portion conveyed
       to Howard G. Hoffer, et ux, by instrument recorded October 4, 1972 in Microfilm
       No. 72-10-77161, Records of Coos County, Oregon.

               Together with an appurtenant easement, and maintenance agreement, for
       ingress and egress, created in instrument recorded August 21, 1997, as Instrument
       No. 97-08-0943, Records of Coos County, Oregon.

and is superior to the liens of all Defendants herein.

       3.      That Plaintiff’s real estate mortgage be foreclosed and the property described in

paragraph 2 be sold at public auction by the United States Marshal to the highest bidder for

cashier’s check or certified check payable ten percent (10%) at the time of the bid and the

balance to be paid by the end of the business day on a day determined at the time of the sale and

made payable to “Clerk, U.S. District Court” to be deposited with the Clerk of the United States

District Court; and that the proceeds of the sale shall be applied as follows:

       (a)     First, to the cost and expense of making the sale.
       (b)     Second, in satisfaction of the sums due Plaintiff as set forth in paragraph 1.
       (c)     Third, that the surplus, if any, be paid to the Clerk of this Court to be
               disbursed in accordance with further order of the Court.

       4.      That the Defendants and all persons claiming any interest, lien or other right by,

through, or under them are forever barred and foreclosed from any interest in, lien upon, or other

right with respect to the property or any part thereof, except the right of redemption provided by

law.

       5.      That Plaintiff or any other party to this suit may become the purchaser at the sale

of the real property. The purchaser is entitled to exclusive possession of the real property from

and after the date of sale and is entitled to such remedies as are available at law to secure



Page 2 – GENERAL JUDGMENT OF FORECLOSURE
         USA v. Manicke, et al., 6:17-cv-01917-MK
possession, including a writ of assistance, if Defendants, or any of them, or any other party or

person shall refuse to surrender possession to the purchaser immediately on the purchaser’s

demand for possession.

       6.      That Plaintiff shall have such other and further relief as is necessary to carry out

the above.
                    22nd day of _________________,
       DATED this ________        April            2019.



                                                s/Michael J. McShane
                                              __________________________________________
                                              HONORABLE MICHAEL J. McSHANE
                                              UNITED STATES DISTRICT JUDGE




PRESENTED BY:
BILLY J. WILLIAMS
United States Attorney
District of Oregon

/s/ Kathleen L. Bickers
KATHLEEN L. BICKERS, OSB #85151
kathleen.bickers@usdoj.gov
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204
Telephone:      (503) 727-1060
Facsimile:      (503) 727-1117
Attorneys for Plaintiff




Page 3 – GENERAL JUDGMENT OF FORECLOSURE
         USA v. Manicke, et al., 6:17-cv-01917-MK
